Citation Nr: 1449061	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  10-33 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for lumbar fibromyositis ("lumbar spine disability").

2.  Entitlement to a total disability evaluation based on individual unemployability ("TDIU") due to service-connected disabilities.


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1985 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which granted an increased evaluation to 20 percent for the Veteran's service-connected lumbar spine disability.  The Veteran appeals for a higher evaluation.

At a July 2009 VA examination, the Veteran reported being unemployed due to his service-connected lumbar spine disability and seizure disorder.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating is part of an increased rating claim when such issue is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Therefore, the issue of TDIU is raised by the record and is part and parcel of the increased rating claim, and is properly before the Board.  See Rice v. Shinseki, supra.  Thus, the issues on appeal are as noted on the title page.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) electronic paperless claims files associated with the Veteran's appeal.  A review of the Virtual VA and VBMS claims files do not reveal any additional evidence pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Board finds that for a new examination is warranted for the Veteran's claim for an increased evaluation of his lumbar spine disability.  The Veteran's last VA examination for his lumbar spine disability was in July 2009.  Since his last VA examination, the Veteran has asserted that his lumbar spine disability has worsened.  Specifically, he said that he has severe limitation of motion.  See August 2010 VA Form 9.  In addition, medical records show that the Veteran had degenerative changes at L5-S1, had an additional diagnosis of left S1 radiculopathy and had various forms of treatment for back pain (pain medication, physical therapy, electric heating pad and a TENS unit).  See November 2009 MRI report and April 2010 VA treatment record.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.326 (a) (2014).  As the evidence suggests that the Veteran's lumbar spine disability may have worsened since his last VA examination, a remand is required to determine the current severity of his lumbar spine disability.

As stated above, the Veteran has raised the issue of entitlement to TDIU.  VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  However, the Board finds that there is insufficient evidence to decide the Veteran's TDIU request.  On remand, the Veteran should be provided proper Veterans Claims Assistance Act of 2000 (VCAA) notice of any information or lay or medical evidence necessary to substantiate his TDIU request.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2014).  Furthermore, as the Veteran contends that his service-connected disabilities render him unable to work, VA has a duty to advise him of the potential relevance of employment records.  Spurgeon v. Brown, 10 Vet. App. 194, 197-98 (1997).  If the Veteran indicates that any employment records are relevant, the AOJ should obtain these records, using the appropriate releases.
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake the appropriate development of the Veteran's TDIU request, including proper VCAA notice of the information and evidence necessary to establish a TDIU request and the relevance of his employment records.  The Veteran should also be provided with a VA Form 21-8940 to complete.

2.  The AOJ should obtain any of the Veteran's outstanding treatment records for his lumbar spine disability from June 2011 to the present that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.

3.  After completing the above development, to the extent possible, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the current severity of his service-connected lumbar fibromyositis.  This includes, but is not limited to, determining his range of motion and whether there is additional functional or other impairment on account of pain, weakness, premature or excess fatigability, and incoordination.  

All necessary tests should be conducted.

The claims file, including a copy of this REMAND, should be made available to the examiner.

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

4.  Then, the AOJ should readjudicate the increased evaluation claim for a lumbar spine disability and adjudicate the TDIU request.  If the Veteran's combined disability evaluation does not meet the regulatory criteria for consideration of a schedular TDIU, the AOJ MUST consider whether referral of the Veteran's TDIU request to the Director of Compensation Service for extraschedular consideration is appropriate.  38 C.F.R. §4.16(b) (2014).  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided with a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


